

116 HR 6848 IH: Pandemic Protection for Transition-age Foster Youth Act
U.S. House of Representatives
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6848IN THE HOUSE OF REPRESENTATIVESMay 13, 2020Ms. Bass (for herself, Mr. Bacon, Mr. Langevin, Mrs. Lawrence, and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo temporarily preserve eligibility for foster care benefits, and suspend certain education and work requirements, for youth who would otherwise age out of eligibility for the benefits during a health emergency or disaster declared with respect to the coronavirus pandemic, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Protection for Transition-age Foster Youth Act or the Pandemic Protection Act.2.Temporary preservation of eligibility for foster care benefits, and suspension of certain education and work requirements, for youth who would otherwise age out of eligibility for the benefits during a health emergency or disaster declared with respect to the coronavirus pandemic(a)In generalDuring the applicable period—(1)a State, Indian tribe, tribal organization, or tribal consortium operating a program under a plan approved under part E of title IV of the Social Security Act shall not deny a foster care benefit to an eligible youth; and(2)section 475(8)(B)(iv) of such Act shall have no force or effect.(b)Federal paymentsFor purposes of part E of title IV of the Social Security Act, foster care maintenance payments made by such a State, Indian tribe, tribal organization, or tribal consortium for the benefit of an eligible child in compliance with subsection (a) of this section shall be considered to be made under section 472 of such Act.(c)DefinitionsIn this section:(1)Applicable periodThe term applicable period means the period that begins on the date the Secretary of Health and Human Services declared, pursuant to section 319 of the Public Health Service Act, the public health emergency entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus, and ends 3 months after the later of—(A)the date the public health emergency so declared terminates; or(B)the end of the period covered by—(i)the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)); and(ii)any subsequent major disaster declaration under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) that supersedes the emergency declaration referred to in clause (i) of this subparagraph.(2)Eligible youthThe term eligible youth means, with respect to a foster care benefit, a child who, as of January 1, 2020, was in foster care under the responsibility of a State or an Indian tribe or was a youth receiving any benefit under section 477 of the Social Security Act, and who, in the absence of this section, would become ineligible for the benefit during the applicable period by reason of age.(3)Foster care benefitThe term foster care benefit means—(A)foster care under the responsibility of a State or an Indian tribe;(B)foster care maintenance payments under section 472 of the Social Security Act; and(C)any benefit under section 477 of such Act.